Citation Nr: 1125025	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  07-06 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Paulette S. Murray


WITNESSES AT HEARINGS ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1968 to May 1970.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran presented testimony before the undersigned Acting Veterans Law Judge (AVLJ) at the RO in February 2011, and before a Decision Review Officer (DRO) in June 2009.  Transcripts of those hearings are associated with the claims file.  

During both of his hearings, the Veteran reported that he experiences ringing in his ears which has been ongoing since shortly after separation from active service.  His statements represent an informal claim for service connection for tinnitus.  The issue of service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Hearing loss did not begin during service or within one year of separation and is not shown by competent medical evidence to be causally related to service.  



CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

In this case, the RO provided the appellant pre-adjudication notice by letter dated in July 2005, which substantially complied with the notice requirements for service connection claims.  Although the notice provided did not address either the rating criteria or effective date provisions that are pertinent to the appellant's claim, such error was harmless given that service connection is being denied, and hence no rating or effective date will be assigned with respect to this claimed condition.  Dingess, 19 Vet. App. at 473.  Moreover, the elements of the claim on appeal, as well as the types of evidence that would contain pertinent findings, were discussed during the Veteran's hearings.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant audiological examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal, including Social Security Administration records, have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  

Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

Where medical expertise is necessary to establish a diagnosis or to address questions of medical causation; lay assertions of medical status, lay statements do not constitute competent medical evidence for these purposes.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, at 1377.  



Bilateral Hearing Loss

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Id.  

The Veteran contends that his hearing loss is due to noise exposure during service.  His DD Form 214 establishes that he worked as armored intelligence specialist, and he testified that he had duties as a personnel carrier driver.  Noise exposure has been conceded.

The Veteran's pre-enlistment examination in March 1968 disclosed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

Audiometric testing in December 1969 disclosed pure tone thresholds, in decibels, as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
5
LEFT
5
0
0
-
5

The Veteran denied experiencing hearing loss at that time. 

The Veteran underwent a physical examination in June 1974 while serving in the Army Reserves.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
10
0
0
-
10

He denied experiencing hearing loss in the accompanying history report from that date. 

The claims file contains the report of a private audiological exam conducted in September 2005, which revealed elevated pure tone thresholds at 4000 Hertz bilaterally.

The Veteran underwent a VA audiological examination in December 2005, in which he reported a decrease in his hearing since a previous test in 2001.  He had a history of noise exposure, including recreational hunting.  Pure tone audiometry for the right ear indicated borderline normal to mild hearing through 2000 Hz sloping to a moderate high frequency hearing loss.  Results for the left ear indicated a mild sloping to moderate sensorineural hearing loss between 1000 and 8000 Hz.  Word discrimination scores were excellent at 100 percent bilaterally.  

The Veteran was afforded a VA audiological evaluation in August 2009.  He reported that he was exposed to noise from grenades and gunfire in service.  After service, he worked in a tire plant for 6 years and then in a radiator shop for 18 years.  He engaged in recreational hunting before and after service.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
55
60
LEFT
20
25
40
65
65

Speech audiometry revealed speech recognition ability of 84 percent correct in the right ear and 80 percent correct in the left ear.  The examiner diagnosed moderately severe high-frequency sensorineural hearing loss, with thresholds in the normal range through 2000 Hz.  The examiner reviewed the claims file, including in-service hearing findings, noting that hearing was always within normal limits during service and even four years after service.  He concluded that the Veteran's hearing loss was due to occupational noise exposure after service.   

The August 2009 VA examination opinion represents the only competent and credible opinion addressing the Veteran's claim, and this opinion weighs heavily against his claim.  The Board has considered the Veteran's own contentions, including from his June 2005 application and his March 2007 Substantive Appeal, as to hearing loss dating back to service.  These current contentions, however, markedly conflict with his denial of hearing loss in June 1974.  Such inconsistent contentions are not credible in nature.  The Board would also point out that the Veteran lacks the training or credentials to ascertain that any perceived hearing loss constituted a disability (as defined under 38 C.F.R. § 3.385) at a particular point in time.  

In summary, the Veteran's contentions are not both competent and credible and are to be accorded no probative value.  As such, the preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss, and this claim must be denied.  In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is denied.  


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder, claimed as PTSD, which he asserts is related to stressful experiences in service.  He reports that he nearly drowned in a training accident in September 1968 when his the armored personnel carrier he was driving sank.  He also reports that he witnessed the death of fellow service members during training exercises in Germany in the fall of 1969.  The RO has determined that these stressors are too vague to submit for verification.  

The Veteran was afforded a VA psychiatric examination in August 2005, in which the examiner diagnosed PTSD.  The claims file also contains VA outpatient treatment records which indicate that the Veteran has been diagnosed with and treated for multiple psychiatric disorders, including PTSD, generalized anxiety disorder, and depression.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board denied a claim for service connection for PTSD where the Veteran specifically requested service connection for PTSD, but the medical record also included diagnoses of an anxiety disorder and a schizoid disorder.  The Board narrowly construed the claim and denied upon the absence of a current diagnosis.  The United States Court of Appeals for Veterans Claims (Court), in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further noted that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  

The Board has preliminarily reviewed the case at hand and finds that Clemons is applicable here.  Notably, while this claim has been adjudicated by the RO and certified to the Board as a claim for service connection for PTSD, the Veteran has also been diagnosed with generalized anxiety disorder and depression, as indicated in VA outpatient treatment records dated from 2005 to 2010.

As indicated under Clemons, these other diagnoses are to be considered as part of the underlying claim.  To date, however, the RO has not adjudicated this claim so broadly as to incorporate psychiatric diagnoses other than PTSD.  The RO has also not provided adequate notification addressing what is needed for a claim incorporating such diagnoses.  This is significant because the statutory and regulatory provisions addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), are different from the provisions addressing other service connection claims.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Corrective notification action, as well as further adjudication, is thus needed.  38 C.F.R. §§ 3.159(b), 19.9.

Accordingly, the case is REMANDED for the following action:

1. The RO should take action to obtain and review the Veteran's entire service personnel file.  If any information relating to the Veteran's claimed stressors is obtained, an attempt should be made to verify those stressors, as appropriate.   

2. A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claim on appeal, now characterized as service connection for a psychiatric disorder, to include PTSD.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate the claim, in terms of 38 C.F.R. §§ 3.303, 3.307, and 3.309, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The recently revised provisions of 38 C.F.R. § 3.304(f)(3), concerning PTSD, should also be addressed.

3. The Veteran should then be afforded a VA mental health examination, with a licensed psychiatrist or psychologist who has reviewed the claims file in detail.  The claims file must be made available to the examiner for review in connection with the examination.  If the examination results in a psychiatric diagnosis other than PTSD, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disorder began in or was caused by the Veteran's service.  A complete rationale should be provided for any opinion expressed. 

4. Thereafter, the claim for service connection for a psychiatric disorder, to include PTSD, should be readjudicated.  If the determination of this claim remains unfavorable, a Supplemental Statement of the Case should be furnished to the Veteran and his representative.  This Supplemental Statement of the Case must include the provisions of 38 C.F.R. §§ 3.303, 3.307, and 3.309.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


